There was testimony from four witnesses that the defendant staggered when he walked, was unbalanced, had slurred speech, spoke very loudly, had bloodshot eyes and had an alcoholic odor. In addition, the defendant admitted to an officer that he was both the owner and operator of the car.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a, reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon exercise of our factual review we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mangano, J. P., Bracken, Fiber and Harwood, JJ., concur.